Name: Commission Delegated Regulation (EU) 2019/821 of 12 March 2019 amending Regulation (EU) 2016/1076 of the European Parliament and of the Council in order to include the Independent State of Samoa in Annex I
 Type: Delegated Regulation
 Subject Matter: international trade;  tariff policy;  European construction;  Asia and Oceania;  executive power and public service;  trade;  trade policy;  international affairs
 Date Published: nan

 22.5.2019 EN Official Journal of the European Union L 134/12 COMMISSION DELEGATED REGULATION (EU) 2019/821 of 12 March 2019 amending Regulation (EU) 2016/1076 of the European Parliament and of the Council in order to include the Independent State of Samoa in Annex I THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1076 of the European Parliament and of the Council of 8 June 2016 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), and in particular Article 2(2) thereof, Whereas: (1) Annex I to Regulation (EU) 2016/1076 lists the countries to which the market access arrangements provided for by that Regulation apply. (2) On 6 December 2018, the Council approved, on behalf of the Union, the accession of Samoa to the interim Economic Partnership Agreement between the Union and the Pacific States. Following Samoa's deposition of its Act of Accession, the interim Economic Partnership Agreement is provisionally applied between the Union and Samoa from 31 December 2018. (3) Therefore the Independent State of Samoa should be included in Annex I, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EU) 2016/1076 the following is inserted after the words SAINT VINCENT AND THE GRENADINES: THE INDEPENDENT STATE OF SAMOA. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 185, 8.7.2016, p. 1.